Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Louanne Larson, Appellant                             Appeal from the 115th District Court of
                                                       Marion County, Texas (Tr. Ct. No. 10846).
 No. 06-16-00207-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Louanne Larson, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JANUARY 25, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk